Citation Nr: 0936079	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  00-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard including 
periods of active duty for training (ACDUTRA) from April 14, 
1967 to August 11, 1967, July 13, 1968 to July 27, 1968, and 
from August 8, 1969 to August 8, 1970.  His remaining service 
in the National Guard consisted of inactive duty for training 
(INACDUTRA). 

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a March 2000 rating 
decision issued by the Regional Office (RO) in Boston, 
Massachusetts, that in pertinent part, denied service 
connection for a head and back disability.  In a decision and 
remand dated in November 2008, the Board referred the 
Veteran's claim for service connection for residuals of an 
injury to the back and head for further development.  After 
such development was completed, the Appeals Management Center 
(RO/AMC) granted service connection for headaches as a 
residual of a head injury in a decision dated in July 2009.  
The Board considers this a full grant of the Veteran's appeal 
with respect to the claimed residuals of a head injury.  
Therefore, the only remaining claim herein is the issue of 
service connection for residuals of an injury to the 
Veteran's back.

In September 2009, additional evidence was submitted for 
Board review.  In a September 2009 brief, the Veteran's 
representative waived initial RO consideration of this new 
evidence.  The Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800.


FINDING OF FACT

The evidence does not show that the Veteran currently has a 
back disorder that is related to a disease or injury that 
occurred in the line of duty during ACDUTRA or an injury that 
occurred in the line of duty during INACDUTRA.  


CONCLUSION OF LAW

The Veteran's back disability was not incurred in, or 
aggravated by, active or inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims and Assistance Act of 2000 (VCAA), which 
was enacted during the pendency of this appeal, describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

Here, the RO sent the Veteran letters dated in January 2003, 
April 2004, March 2005, June 2006 and January 2009 that 
informed the Veteran of VA's duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence he needed to ensure that VA received.  These letter 
also explained what was necessary in order to establish 
service connection for a claimed disability.  Letters dated 
in June 2006 and January 2009 adequately explained the 
general manner in which VA assigns disability ratings and 
effective dates for disabilities.  The Veteran's claim was 
readjudicated several times after one or more of these 
letters was issued, including in Supplemental Statements of 
the Case (SSOCs) dated in July 2003, January 2006, May 2008, 
and August 2009.  The currently appealed claim was also the 
subject of Board remands in March 2004, June 2006, and 
November 2008.  Therefore, to the extent there was a 
predecisional notice error, such error has been cured and the 
Veteran has been provided ample opportunity to fully develop 
his claim.  

In addition to the duty to provide certain notices to the 
claimant ,VA must make reasonable efforts to assist the 
claimant in obtaining the evidence necessary to substantiate 
the claim(s) for the benefit(s) sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In connection with the current appeal, VA has of 
record evidence including National Guard personnel records, 
National Guard treatment records, private treatment records, 
and written statements from the Veteran.  Two VA examinations 
were provided in connection with this claim. 

The Board finds that the VA satisfied its duties pursuant to 
the VCAA.  The Board notes that the November 2008 remand did 
not direct any further development to be conducted with 
respect to the Veteran's claimed back disability; rather the 
additional development was solely directed at obtaining 
additional information about residuals of the Veteran's 
claimed head injury.  Therefore, compliance with Stegall v. 
West, 11 Vet. App. 268, 271 (1998), is not an issue in this 
case.  

Law and Regulations

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) incurrence or aggravation of a 
disease or injury during active military service; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In the context of Reserve or National Guard service, active 
military service is defined to include any period of ACDUTRA 
in which the individual was disabled or died from a disease 
or injury incurred or aggravated in the line of duty and any 
period of INACDUTRA during which the individual was disabled 
by an injury that was incurred or aggravated in the line of 
duty or from an acute myocardial infarction, cardiac arrest, 
or cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24).  

While certain chronic diseases that are set forth in 38 
C.F.R. § 3.309(a), including arthritis, are also generally 
subject to a presumption of in-service incurrence if manifest 
to a compensable degree within one year after active service, 
this does not apply to ACDUTRA and INACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Factual Background and Analysis

The Veteran alleges that he currently has a back disability 
that was incurred during a period of ACDUTRA.  The Veteran 
alleges that in either 1968 or 1970 (the Veteran initially 
claimed that the incident took place in 1970, but later 
produced documentation indicating that it occurred in July 
1968), during riot training, one morning an officer threw him 
out of bed in the barracks.  This reportedly caused him to 
injure his back, head, and knees and to develop an anxiety 
disorder.  While the Veteran's service treatment records do 
not indicate that the Veteran received any treatment related 
to this incident, he was previously granted service 
connection for generalized anxiety disorder and post-
concussion headaches as a result of this event.  The Veteran 
alleges that he experienced intermittent back pain ever since 
the incident.  This pain reportedly recently got worse and 
necessitated back surgery in 2003.  

The service treatment records do not show any complaints of 
back pain, although the Veteran complained of knee pain on 
multiple occasions.  Multiple physical examinations performed 
in June 1968, June 1971, and September 1971, include no 
references to back injury disease or any reference to back 
pathology.  A May 1971 Report of Separation document noted 
that the Veteran's civilian occupation was a construction 
laborer.

The Veteran was afforded a VA contracted examination in 
August 2000.  At that time, he reported low back pain since 
the above described incident. Following an examination of the 
back, the examiner diagnosed chronic lumbar strain, without 
making any comment as to etiology.  

Private treatment records from Orthopedic Surgery, Inc., 
dated from December 2001 to October 2002 note treatment for 
back complaints.

The Veteran was reexamined by VA in March 2005.  At that 
time, the examiner reviewed private x-rays from November 2003 
that the Veteran brought with him which showed a 
postoperative view of the lumbosacral spine indicating a 
solid fusion at L5-S1 with posterior instrumentation and 
intervertebral cage at L5-S1.  

The Veteran told the examiner that he injured his back when 
he was thrown from a bunk by an officer.  He alleged that he 
experienced gradual progression of pain in his knees and back 
since service.  Following examination, the examiner diagnosed 
status post (s/p) L5-S2 discectomy and posterior spinal 
fusion with posterior instrumentation and intervertebral cage 
with autogenous iliac bone graft.  The examiner opined that 
the Veteran's back disability was not clearly related to his 
in-service injury and that there did not appear to be, with 
reasonable medical certainty, any suggestion that his lower 
back symptoms could be attributed to his in-service injuries.  
The examiner opined that it was less likely than not that the 
Veteran's back disability was caused or aggravated by an in 
service injury.  

Private treatment records show the Veteran was treated for 
back pain since approximately 2000.  In December 2001, he 
told his private physician that he had back pain since age 20 
that got worse within the last year without specific history 
of injury or trauma.  He was then diagnosed with degenerative 
disc disease at L5/S1 and mild central stenosis at L3/4.  In 
March 2002, the Veteran told his private physician that he 
had chronic low back pain with occasional radiation to the 
left groin that onset "over the last several years" with no 
precipitating cause.  In November 2003, after unsuccessful 
attempts to treat his back pain with injections, the Veteran 
underwent L5-S1 posterior lumbar fusion to treat his 
degenerative disk disease and thereafter received follow up 
treatment.  

In September 2009, the Veteran submitted two pages of what 
appear to be medical notes describing a December 2006 lumbar 
spine surgery and follow-up notes dated from April 2007 to 
June 2007.  However, there is no letterhead on the document 
to identify the name of the physician, although the Veteran 
identified him as R.O., M.D.  At the same time, the Veteran 
indicated that he applied for SSI (Social Security Insurance) 
benefits.  However, he did not indicate that he had been 
awarded benefits, and the application for such benefits would 
not provide any light upon the present issue of service 
connection.

While the evidence indicates that the Veteran has a current 
disability of the lumbar spine, it is not shown to be at 
least as likely as not related to the incident during which 
the Veteran was thrown from his bunk or any other 
circumstance that occurred during the Veteran's ACDUTRA or 
INACDUTRA. 

As noted above, the Veteran's service treatment records do 
not document any complaints of back pain although the Veteran 
complained of knee pain on several occasions.  He was 
ultimately discharged from the National Guard due to his knee 
problems.  Therefore, the Board finds that it is unlikely 
that the Veteran would not have reported, or sought treatment 
for, chronic back pain had it actually onset during either 
ACDUTRA or INACDUTRA.  

Moreover, there is no documentation that the Veteran sought 
treatment for his back disability until approximately 2000, 
which was more than 30 years after the claimed injury.  In 
this regard, a lengthy lapse of time between discharge from 
service and any medical diagnosis of, or treatment for, a 
claimed disability is a factor that weighs against any claim 
for service connection.  See Maxson v. West, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Similarly, while the Veteran told one 
of his treating physicians that his back pain dated to his 
National Guard service, he told another health care provider 
in 2002 that it onset "over the last several years", which 
is inconsistent with his reports that he experienced pain 
since his service.  Moreover, he told this physician that 
there was no precipitating trauma that triggered his back 
pain.  

Furthermore, the only medical professional who provided an 
opinion on the subject, while acknowledging the Veteran's 
reported history of back pain, nonetheless opined that the 
Veteran's current back disorder was less likely than not 
related to anything that occurred during his service, 
including the incident when the Veteran was tossed from his 
bunk.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for residuals of a back injury is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


